Title: From George Washington to Henry Knox, 10 June 1783
From: Washington, George
To: Knox, Henry


                  
                     Sir
                     Head Quarters Newburgh June 10th 1783
                  
                  I am favored with your Letter of the 8th enclosing the Instructions of the Secry at War—on the subject of erecting an Arsenal and Magazines at West Point—the Plan I conceive is a very eligible one—As soon as we shall have passed through the present business of furloughing the Men engaged for the War, it is probable that the whole or at least a part of the Troops in this Cantonment will be removed to West Point: where such numbers as shall be judged expedient may be employed on that service.  I am Sir With great regard Your most Obedt Servt
                  
                     Go: Washington
                     
                  
               